Citation Nr: 1517823	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from March 21 to April 12, 1977, so for a total of 22 days.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2008 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO also, however, granted his petition to reopen his claim for service connection for a psychiatric disorder other than PTSD, including for major depression, panic disorder, agoraphobia, and personality disorder, claimed as a generic nervous disorder, after finding that new and material evidence had been submitted since the Board's July 2002 decision earlier considering and denying this claim.

In December 2011, the Board agreed that it was appropriate to reopen this previously-denied claim for service connection for a psychiatric disorder since there was indeed the required new and material evidence.  But rather than immediately readjudicating this claim on its underling merits, the Board instead then proceeded to remand this claim to the RO via the Appeals Management Center (AMC) for further development.  The AMC completed that requested development, but continued to deny the claim, so returned it to the Board for further appellate consideration.

In a February 2013 decision, the Board also denied this claim.  In response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In April 2014 his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying this claim and remand it for readjudication in compliance with directives specified.  The Court granted the JMR.  The basis for the JMR was VA's failure to provide adequate reasons and bases regarding its finding that the Veteran's various statements about the continuity of his psychiatric symptoms were not credible, as well regarding its discounting of his reports of being sexually assaulted in service.

In November 2014, the Board again denied the Veteran's claim, and in response the Veteran again appealed to the Court.  In December 2014, his representative and VA's Office of General Counsel filed another JMR asking the Court to again vacate the Board's decision denying this claim and to again remand it for readjudication in compliance with directives specified.  The Court again granted the JMR.  The basis for this additional JMR was the Board's failure to acknowledge and address evidence received from the Veteran's representative in September 2014.  

In March 2015, the Board received other evidence from the Veteran's representative, including a March 2014 private opinion.  The Veteran's representative waived the right to have the RO initially consider this additional evidence, as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board go ahead and consider it in the first instance.  38 C.F.R. § 20.1304 (2014).

In regards to the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, the RO denied this additional claim in the more recent May 2014 rating decision and, in response, the Veteran filed a timely Notice of Disagreement to begin the process of appealing that decision to the Board.  38 C.F.R. § 20.201.  He has not been provided a Statement of the Case (SOC) concerning this additional claim, however, or given opportunity in response to complete the steps necessary to perfect his appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent).  And the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's claimed personal assault in service has not been corroborated, and the most probative (meaning most competent and credible) medical and other evidence of record indicates he does not satisfy the criteria of the Diagnostic and Statistical Manual for Mental Disorders (DSM) for a diagnosis of PTSD, so irrespective of what did or did not occur during his military service.

2.  The preponderance of the evidence also indicates that his current psychiatric disorder, major depressive disorder, is unrelated to his military service, including to the claimed personal assault.

3.  As well, the most probative evidence does not attribute any other psychiatric disorder that has been diagnosed, including panic disorder, agoraphobia, and personality disorder, to any event during his military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder - irrespective of the specific diagnosis, was not incurred in or aggravated by his active military service, including as a result of the claimed sexual/personal assault, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, which is entirely electronic, so paperless.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim, including apprising them of the information and evidence he is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Letters satisfying the VCAA notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in January 2007, March 2007, July 2007, and February 2008, before initially adjudicating his claim in April 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Mayfield IV and Prickett, supra.  An additional VCAA letter was sent to him in January 2012 following the Board's December 2011 remand.  Collectively, these letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in acquiring this supporting evidence.  He also has been advised as to how a "downstream" disability rating and effective date are assigned.  


VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To satisfy this additional obligation, the RO and AMC obtained his service treatment records (STRs), service personnel records (SPRs), private and VA treatment records, and records from the Social Security Administration (SSA).  He also has undergone two mental status evaluations for VA compensations purposes.  He had a VA compensation examination in August 1999 with two evaluating psychiatrists, specifically to determine whether he had a psychiatric disorder owing to his military service, and those psychiatrists determined that his psychiatric disorder was unrelated to his military service.  He more recently had another VA compensation examination in January 2012, following and as a result of the Board remanding this claim, specifically to determine whether he has PTSD according to the DSM requirements and, if he does, for a medical nexus opinion concerning whether it is related or attributable to his service in the military, including to his claimed sexual assault.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  He has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  His attorney as mentioned has submitted a private opinion to try and refute the opinions of the VA compensation examiners.  No further notice or assistance to the Veteran with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

Turning now to the relevant facts, the Veteran's STRs include a January 1977 enlistment examination report, which made no reference to psychiatric problems.  In a report of medical history completed by him at that time, he denied a history of depression, trouble sleeping, or "nervous trouble," and had never attempted suicide.  Shortly after entering service, however, he was hospitalized from March 24, 1977, to March 28, 1977, because he had passed out while being given a shot.  During his hospitalization, he reported symptoms of depression, paranoia, auditory and visual hallucinations, lack of appetite, and an inability to sleep.  He also stated that he wanted out of the Army because it was not what he had expected, that he had stopped eating, and that if he was not let out of the Army he would kill himself.  His condition improved and he began eating.  The diagnosis upon discharge from the hospital was "inadequate personality."  Medication was not prescribed, but he was recommended for expedited discharge from the military.  His military service ended a short time later, on April 12, 1977, after only 22 days.

Post-service medical records show he worked from 1980 until injuring his back in October 1988.  Subsequent to that injury he was seen by several private physicians, which was when he was first treated for psychiatric problems after service.  There is a report of a June 1989 psychiatric evaluation in his SSA records stating his psychiatric history had only begun in October 1988 following the work-related accident.

In a July 1990 report, Dr. S. stated that he had first seen the Veteran in consultation in May 1989 following an on-the-job injury in 1988, and that he had developed a severe affective syndrome characterized by severe depression, crying spells, severe anxiety, ill-humor, irritability, referential persecutory ideas, auditory hallucinations, visual hallucinations, suicidal ruminations, forgetfulness, etc.

In a November 1992 statement, Dr. S. cited a diagnosis of schizo-affective disorder, depressive type, and listed the Veteran's military life as one of the underlying stressors on Axis IV along with his physical condition and unemployment.  In February 1993, the Veteran submitted statements in support of his claim from friends and neighbors.  One statement avers that he had no troubles before service, but was entirely different after discharge.  For the most part, however, the statements are all testimonials to his good character, hard work ethic, willingness to help others, and clean criminal record.

In other statements of record and in testimony during his January 1994 hearing at the RO, the Veteran asserted that his psychiatric condition had begun just two days after entering service when his superior officer started picking on him, first denying him lunch because he did not take off his jacket in the mess hall, then throwing dirt on him during marches and spitting in his face.  The Veteran further testified that he had attacked the officer on his third day in service and wanted to kill him.  He was subsequently hospitalized, but does not remember much about it.  He stated that after service he continued suffering from the same problems he had in service, an inability to sleep, depression, and an inability to tolerate people, all of which prevented him from keeping a job until he found work at a hospital as a physical therapist's assistant.  He also stated that he did not seek treatment after service because he did not want to admit that he was "sick" and needed help.

A September 1998 psychiatric evaluation report by Dr. A. indicated the Veteran had developed an emotional condition while on military duty that had persisted up to the then present time.

An August 1999 VA examination report prepared by two VA psychiatrists that also had examined the Veteran and reviewed his claims file concluded that his psychiatric disorder was unrelated to his military service.  These psychiatrists based their opinions on the fact that he went many years without reporting any psychiatric problems, which were first noted following a work-related back injury that rendered him unable to work.  These VA psychiatrists surmised, "[w]e find no connection between the situation that occurred during this Veteran's very short period of military duty and the symptomatology that he has presented since 1989.  In our opinion, the principal diagnosis of this Veteran is that of a Personality Disorder with very strong dependent characteristics."

In a November 2006 psychiatric evaluation report, J.A., M.D., diagnosed major depression, recurrent, and PTSD, which he indicated he believed to be due to a sexual assault the Veteran had experienced while on active duty in the military.

In a March 2007 stressor statement, the Veteran reported that, on the night of March [redacted], 1977, he was sexually assaulted by three fellow servicemen in the barracks.  A fight apparently ensued and he was taken to the military hospital.  He reiterated his contentions in his April 2008 NOD and January 2009 Substantive Appeal (on VA Form 9).

In April 2008, the RO formally determined that the information required to corroborate his reported stressful event was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research.

In June 2009, the Veteran's spouse submitted a statement in support of the claim.  She indicated that she had met him in 1981 and that they had married a short time later.  She noticed that he was anxious and, as time passed, his anxiety worsened.  She also stated that his mood varied; at times he was sad and irritable.  She stated further that "[f]or me this is because of the bad experience he had in the military service because short[ly] after we got married I asked him why he had that attitude, and he told me crying the entire experience he had when he was in the military service."

In December 2011, the Board, in part, remanded this claim for further development, including providing the Veteran another VA mental status examination to ascertain or clarify all then present diagnoses and to determine whether any is the result of his military service, including especially the stressors alleged.

He had this requested additional VA mental status examination in January 2012 and, according to the report, the examiner determined the Veteran did not meet the DSM criteria for PTSD.  The examiner diagnosed major depressive disorder, instead, but indicated that it, too, was unrelated to the Veteran's military service.

The Veteran submitted more statements in January 2009 and August 2011 from J.A., M.D., which consist largely of the same content as his November 2006 evaluation.  The statements provide a diagnosis of major depression, recurrent and a history of "posttraumatic panic attack stress disorder."  J.A. also states that the Veteran has "been in psychiatric since 1977 when he [suffered] a sexual assault in the Army...   His symptomatology begins when he suffered the traumatic event at the Army."


In March 2015, the Veteran's representative submitted a private opinion from M.M., who holds an M.A. in Counseling.  M.M. opined that the Veteran's 
"post-service history, his treatment records, diagnoses and corroborative statements are consistent with those of an individual manifesting symptoms of PTSD due to [military sexual trauma].  It is more likely than not that [the Veteran's] current psychiatric disability is the result of the trauma experienced during his military service."  M.M. noted that, in making this determination, he had reviewed the Veteran's medical reports, mental health assessments, psychiatric progress notes, discharge reports and lay statements.  

III.  Legal Criteria

The Veteran is claiming entitlement to service connection for a psychiatric disorder, including PTSD, since he attributes this disorder (irrespective of particular diagnosis) to a sexual/personal assault during his military service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to show entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

There is an additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be 'chronic' in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors. 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses are chronic, per se, and therefore contemplated by the VA regulation mentioned (§ 3.309(a)) and thus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  To reiterate, however, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  PTSD is not considered a psychosis according to this VA regulation, nor for that matter is major depressive disorder.  Consequently, the JMR notwithstanding, the Veteran cannot establish the required correlation ("nexus") between these conditions and his service, even if shown to have them, by demonstrating continuity of symptomatology since his service under § 3.303(b).  

In general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter", § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

In her September 2014 brief, the Veteran's attorney argued that the results of his August 1999 VA examination suggest his depressive disorder may be superimposed on his personality disorder and that this at the very least warrants another examination.  However, that examiner diagnosed depressive disorder NOS secondary to personality disorder NOS, and the report clearly stated that it was the examiners' conclusion that there was no connection between the situation that occurred during the Veteran's brief period on active duty and his present symptomatology.  In other words, there is no indication that depression, or any other psychiatric order, was superimposed on a personality disorder during service.  Furthermore, the Veteran does not claim, and the evidence does not raise the possibility, that his personality disorder may have resulted from a service-connected disability, so entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 is inapplicable here.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Hence, this is a fact specific (i.e., case-by-case) determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But medical evidence is required if the particular condition claimed is not "simple", meaning not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2014).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM.  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of his service, his lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran has not contended that his stressor is related to his "fear of hostile military or terrorist activity" or that he served in combat, nor does the evidence otherwise show he served in combat or was exposed to hostile military or terrorist activity.  Thus, the special exceptions and lesser pleading requirements of 38 C.F.R. § 3.304(f)(2) and (f)(3) are inapplicable.

Rather, the stressor in this case concerns alleged personal or sexual assault.  If, as here, the claim for PTSD is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  (The amendments to the PTSD regulation, found at 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignate the former subsection paragraph (f)(4) as (f)(5) governing PTSD claims based on in-service personal assault or military sexual trauma (MST)).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as "credible supporting evidence" for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See 38 C.F.R. § 3.102.  See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.  See also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (reiterating that, when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  Courts have recognized that, since sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported until years later.  See Menegassi at 1383; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Additionally, the Board is mindful that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

IV.  Analysis

Here, though, having again reviewed the relevant evidence in this case, the Board again finds that service connection for a psychiatric disorder, including PTSD and the several other diagnoses mentioned, is not warranted.


As mentioned, the Board remanded this claim in December 2011 specifically for a VA examiner to determine whether the Veteran has PTSD according to the DSM criteria.  Significantly, after reviewing the record and examining the Veteran, the January 2012 VA examiner concluded the Veteran does not have PTSD, noting that his description of symptoms was inconsistent with the criteria for this diagnosis.  It was also noted that he had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and no persistent symptoms of increased arousal.  The examiner's determination was made after the benefit of reviewing all evidence of record, including the prior diagnoses of PTSD.  The January 2012 VA examiner's findings were factually accurate, fully articulated, and based on sound reasoning, and therefore are highly probative evidence against the claim that the Veteran has PTSD as a result of his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The January 2012 VA examiner's findings are also consistent with the previous determinations by two other VA psychiatrists who earlier had examined the Veteran for compensation purposes in August 1999 and similarly did not render a PTSD diagnosis in consideration of the DSM criteria.

As contrarily noted by the Veteran's attorney, a December 2010 VA treatment record reflects that the Veteran was diagnosed with "PTSD due to MST."  Also, in the March 2015 private opinion, M.M., with a M.A. in counseling, concurred that the Veteran's current psychiatric disability is the result of the trauma he experienced during his military service.  M.M. specifically addressed whether the Veteran's symptoms were due to the MST event he described.  M.M. stated that the Veteran reported that, within two days after beginning basic training at Fort Bliss, Texas, he was subjected to verbal and physical abuse by his sergeant.  M.M. noted that, "[The Veteran] reports that the event leading to his discharge was a sexual assault.  [The Veteran] reports that he was awakened by three fellow soldiers while he was sleeping in his barracks.  One of the men exposed himself.  Reacting to this event, he reports being brought to the hospital in restraints." 

The Veteran's diagnoses of PTSD are based upon this alleged MST.  The Board finds that the Veteran's report of MST is not credible, however.  His report of a sexual assault in service has not been corroborated, including by, in the assessment of the VA examiners, evidence of changes in his behavior or other credible evidence suggesting a sexual or personal assault occurred.  Despite his contentions, his STRs are unremarkable for a psychiatric disorder other than personality disorder and make no mention of complaints of being sexually or personally assaulted in the course of his service.  And while this, alone, is not determinative of whether this claimed assault or MST in fact occurred, these records from service also point out that he had to be hospitalized after fainting when given a shot.  His military personnel records further explain that he attempted to take leave because of the death of his grandmother just a day after his enlistment, although it was determined that he was lying and instead just wanted to go home.  The next day he passed out during immunizations and later revealed that he was homesick and lacked the desire to be in the Army.  A recommendation for his discharge was made just one day later.  His STRs indicate he could neither speak nor understand English and therefore was unable to follow orders in his unit.  He has submitted the statement from his wife in which she claims she noticed anxiety that worsened since meeting him in 1981, but that was some four years after his discharge from service.  

The fact that the Veteran went many years before reporting a sexual assault does not necessarily undermine his credibility, since as mentioned a sexual assault is an extremely personal and sensitive issue, so many incidents are not officially reported until years later.  See Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  However, even accepting this, the Board finds the Veteran's statements regarding the history of his psychiatric symptoms, including the alleged sexual assault, are inconsistent.  An August 1989 private psychiatric evaluation report indicates he had developed feelings of uselessness and rejection on the part of others, sleeping difficulties, and intolerance to noises - but only following an October 1988 accident at his civilian job.  A July 1990 SSA report confirms the onset of his psychiatric disability was only in October 1988 after that work-related accident.  Since then he has been unable to return to work and has developed a severe attentive disorder.

A November 1992 statement from Dr. A., a psychiatrist, reflects that the Veteran entered military life in March 1971, but started to have problems immediately while in basic training because he was unable to conform to rules and do things the right way.  He became emotionally upset and enraged because the Sergeant was frequently calling his attention.  The Veteran said he was going to kill the sergeant as a consequence.  Dr. A. noted the Veteran was discharged because of marginal and non-productive performance.  Dr. A found the Veteran had schizoaffective disorder, depressive type, but there is not the required indication of this disorder to a compensable degree within the one-year presumptive period following the Veteran's service - even though this disorder is one of the "chronic" disorders specifically listed in 38 C.F.R. § 3.309(a).  Moreover, the Veteran did not serve on active duty for at least 90 days (only, instead, for just 22 days), so the presumption of service connection afforded this type of condition does not apply, regardless, given the relatively short duration of his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.384, 3.307, 3.309(a).

A December 1992 VA examination report indicates the Veteran reported that "he had problems because the sergeant was ordering him around and he didn't even get to finish basic training."  To reiterate, the Board is mindful that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  However, the evidence from the 1980s and early 1990s indicates the Veteran only reported having problems with his sergeant, and indicated that his psychological problems primarily began in 1988, following his back injuries at work.  The records are closer to his time in service than his statements regarding the MST.  Additionally, the competent and credible report of the January 2012 VA examiner concluded that the description of the MST by the Veteran was not supported by the clinical and medical facts of record.  As the Veteran's statements regarding the sexual assault are inconsistent with his earlier statements and other evidence of record, including his STRs, the Board finds his allegation of MST is not credible.  In deciding a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation of the evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine additionally whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative weight or value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In analyzing this claim, the Board acknowledges that, in previous November 2006, January 2009 and August 2011 private opinions, Dr. J.A. diagnosed the Veteran with PTSD, particularly on the premise of this claimed sexual assault; however, there is no indication that Dr. J.A. was intimately aware of the Veteran's history, nor perhaps more importantly did he provide any underlying rationale to support his conclusion.  He claims the Veterans symptoms started after that alleged sexual assault in 1977, but provides no evidence supporting this notion.  These deficiencies tend to limit the probative value of Dr. J.A.'s opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand, and most of the probative value of the opinion is derived from discussion of the underlying medical rationale, not instead from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez, 22 Vet. App. at 304; Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board consequently finds the VA medical opinions on this determinative issue far more probative than the private examiner's. 

Additionally, in the March 2015 private opinion M.M. similarly concluded the Veteran has a psychiatric disability owing to the trauma he experienced during his military service.  However, M.M. relied on the Veteran's report of MST, which as discussed above the Board finds not credible.  And while it is true the Board cannot summarily reject an opinion simply because it is based on a history of events the Veteran self recounted, this is permissible when the Board finds this self-recitation of history not credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  Therefore, the Board finds the March 2015 opinion to be less probative than the January 2012 VA opinion.

The Veteran, himself, is only competent to comment on symptoms he may have personally experienced, not the cause of them, and, in particular, whether they are attributable to a particular diagnosis or an incident of his military service.  PTSD is not the type of "simple" condition that is readily amenable to mere lay diagnosis, like, for example, varicose veins, a broken leg, a separated shoulder, pes planus (flat feet), or tinnitus (ringing in the ears).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Lay persons have been found not competent to provide evidence in more complex medical situations.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Therefore, in weighing the probative value of the competent and credible evidence of record, the Board finds the Veteran does not have the requisite current diagnosis of PTSD that is in accordance with VA regulation, namely, 38 C.F.R. § 4.125(a) that in turn refers the rater to the DSM.  The medical evidence not only favors another diagnosis provided in accordance with these DSM criteria, but also persuasively explains the unreliability of the medical evidence appearing to favor a PTSD diagnosis.  The Board concludes that the August 2011 opinion of J.A., who seemingly linked PTSD to a sexual assault, and the March 2015 opinion from M.M. are heavily outweighed by the two VA opinions of record that instead declined to diagnose PTSD, much less attribute any such diagnosis to the Veteran's service and the alleged personal/sexual assault.  The PTSD component of the claim therefore is denied.

There is, however, evidence of a major depressive disorder, as reflected in the most recent VA examination report.  The Board also sees that a September 1998 psychiatric evaluation by Dr. L.A. reflects that the Veteran received a diagnosis of schizoaffective disorder, depressive type with paranoid traits.  The doctor stated that the Veteran had developed "an emotional condition while on active military duty that has persisted up to the present time."  But aside from not having the requisite time in service (at least 90 days) to invoke the presumptive service connection provisions, the Veteran also was not diagnosed with schizoaffective disorder during the period on appeal - meaning since or contemporaneous to the filing of this claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current-disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McLain on a recent diagnosis even predating the filing of a claim).

At the time the Veteran entered military service, there were no psychiatric problems or issues noted or observed during his enlistment physical, either in the way of a relevant subjective complaint, pertinent history, or objective clinical finding such as a noteworthy diagnosis.  The Board therefore must presume that he entered service in sound mental health, with the possible exception of the personality disorder for the reasons already discussed.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board also finds that this presumption has not been rebutted, since clear and unmistakable evidence does not show that his psychiatric disorders since diagnosed pre-existed his military service.  Even assuming for the sake of argument that this burden has been met, clear and unmistakable evidence does not also show that any pre-existing psychiatric disorder was not aggravated during or by his service.  See VAOPGCPREC 3-2003 (July 16, 2003) (indicating it is a two-pronged test for rebutting the presumption of soundness when the condition at issue was not noted at time of entrance into service and that VA, not the Veteran, has this burden of proof)  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1). 

With regard to service incurrence, there is no question the Veteran was hospitalized during his service for three days, but he was discharged with a diagnosis of an "inadequate personality", so a personality disorder.  As touched upon above, there is no indication there was a psychiatric condition superimposed on this personality disorder during service, which is the limited basis that would allow for the granting of service connection.

Additionally, a psychosis is not shown within the first post-service year, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 3.384.  See also 38 C.F.R. § 4.125-4.130, Diagnostic Codes (DCs) 9201-9211, pertaining to Schizophrenia and other psychotic disorders.  To the contrary, there is no indication of any post-service psychiatric diagnoses of any sort until 1989, approximately 12 years later.  Moreover, as already discussed, the Veteran also did not have the required time in service (at least 90 days) to invoke the presumptive service connection provisions.

As to the etiology (cause) of the Veteran's psychiatric disorder, the record contains conflicting opinions.  As noted, Dr. S., in November 1992, partly attributed the Veteran's psychiatric disorder, diagnosed at that time as schizoaffective disorder - depressive type, to his military life.  Also, Dr. A., in September 1998, attributed the Veteran's emotional condition to his military duty.  In the March 2015 private opinion, M.M. attributed the Veteran's psychiatric disability to trauma in service.  On the other hand, however, VA examiners in August 1999 and January 2012 determined the Veteran does not have a psychiatric disorder of any sort related to his military service.

In evaluating the probative value of these medical opinions for and against the claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board also may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  Here, the Board assigns very little probative weight to the opinions provided by Dr. A. and Dr. S. because these physicians provided no rationale to support their opinions.  As highlighted in Neives-Rodriguez and Stefl, this, more than anything else, including review of the claims file, is where most of the probative value of an opinion is derived.  A medical opinion must be supported with a rationale.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  The factual premises underlying a medical opinion also must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Miller v. West, 11 Vet. App. 345, 348 (1998) (a case where medical statements made regarding a current diagnosis appeared to be nothing more than a bare medical conclusion without a factual predicate in the record and were insufficient to establish a current disability related to service).

Additionally, the Board finds that the earlier opinions attributing the Veteran's psychiatric disorder to "military life" or "military duty" in general are extremely vague and do not reference any specific inciting event or incident.  It is unclear exactly what incident or event the physicians are relating the Veteran's psychiatric disorder to.

The Board similarly assigns little weight to the 2006 and 2011 opinions of Dr. J.A.  These opinions link the Veteran's symptoms to his time on active duty.  However, the August 2011 opinion only states "[m]y patient has been in psychiatric (sp) since 1977...[h]is symptomatology begins when he suffered the traumatic event [in] the Army."  This statement is not supported by the documented facts of the case, as there is no indication the Veteran had psychiatric manifestations until the late 1980s, and only then after his workplace accident.  Also, J.A. provided no rationale to support this opinion.


In his March 2015 opinion, M.M. stated that his purpose in reviewing the records is to render an opinion as to whether it is more likely than not that the Veteran's post-service symptoms of depression, panic, sleep disturbance and agoraphobia are due to the MST event that occurred during service.  As discussed above, the Board finds that the Veteran's description of the alleged sexual trauma is not credible.  M.M.'s opinion is based upon the assumption that the alleged MST occurred.  Therefore, although M.M. found it was more likely than not that the Veteran's current psychiatric disability is the result of the trauma experienced during his military service, the Board finds that the opinion is not probative inasmuch as there is sufficient doubt as to the actual occurrence of the alleged inciting event (MST).  

The Board finds that the January 2012 VA examiner's unfavorable opinion to be most persuasive, thus of the greatest probative value.  The January 2012 VA examiner had the benefit of reviewing the entire record in addition to examining the Veteran personally.  He determined the Veteran's description of the events that had transpired during service was not supported by the clinical medical facts documented in his military records.  The examiner also noted inconsistencies such as the Veteran telling him during the examination that he had reported to Dr. S. in 1989 the incident about his military "attack," but as the January 2012 examiner keenly observed, there is no indication of that in Dr. S's actual medical statement.  Additionally, the January 2012 VA examiner, like the Board, found Dr. A. statement's vague at best, as it only referred to the Veteran's mental health problem as an "emotional condition," as opposed to a specific psychiatric disorder.

Furthermore, the January 2012 VA opinion is consistent with the equally probative August 1999 opinion of two VA psychiatrists that the Veteran's psychiatric disorder is unrelated to his military service.  Those evaluating psychiatrists related the disorder, instead, to the work-related injury the Veteran had sustained since his service at his civilian job.  The report contained an analysis of the relevant facts, including that the Veteran made no mention of his in-service incident when attempting to obtain SSA benefits owing to that intercurrent injury.


The Veteran, as mentioned, is competent to report that he has had continuing psychiatric symptoms since service.  But, to reiterate, once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Notably, after discharge from service, the Veteran did not immediately seek any further psychiatric evaluation, treatment or counseling, until several years later in 1989 and only then following the work-related back injury mentioned.  Although he went many years after service without any documented psychiatric treatment, this is not tantamount to concluding he was not then experiencing any psychiatric related symptoms because it is symptoms, not treatment for them, which is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Indeed, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board therefore may consider the absence of any indication of a relevant psychiatric complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran has reported experiencing a continuity of psychiatric-related symptoms since his discharge from service.  However, pursuant to Walker, 708 F.3d 1331, 1339 (Fed. Cir. 2013), his predominant diagnoses, including especially his diagnosis of major depressive disorder, are not of the kind warranting presumptive service connection since not listed as psychoses in §§ 3.309(a) and 3.384.  As concluded above, he has not provided evidence of a current diagnosis of a psychosis; nor has he shown that he has any continuity of symptomatology resulting from such a condition dating back to his brief stint (22 days) in the military.  Thus, he is not warranted service connection via a presumption, even if he had the requisite 90 days of service (instead of just 22 days), and therefore instead has to provide medical evidence linking his depressive disorder to his service.  The Board has placed the most weight on the August 1999 and January 2012 VA examinations, which declined to link any of his current psychiatric conditions to his service after a thorough examination and review of the totality of the records.

Even though he cannot succeed using the presumptive service connection provisions for his condition, his lay testimony regarding any continuity of symptomatology would still be relevant evidence to his claim.  In addition to his lay statements, a February 1993 buddy statement indicates that "after his incursion in the army the young man changed totally.  His behavior is not the same, apparently his emotional state is seriously affected."  The statement was written twenty years after his discharge from service.  After considering all of his relevant lay testimony, the buddy and wife statements, and the medical evidence, the Board finds that the weight of this evidence shows he has not experienced continuous symptoms of a psychiatric disorder since his service.  That is, his assertion of continuity of symptomatology since service, while competent, is not also credible.  Therefore, it is not ultimately probative.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board finds the statements from the Veteran, his wife and the buddy statement contradict other evidence of record.  After his October 1988 work-related incident, he attributed his mental problems to that incident and not to his brief period of active service, which is damaging to his credibility in that this inconsistency tends to undermine it.  See August 1999 VA examination.  Additionally, the Board notes the passage of time between his discharge in 1977 and his first treatment for psychiatric problems following that work-related incident.  The Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


The Court has held that VA cannot ignore a Veteran's testimony simply because he is an interested party.  His personal interest, however, may affect the credibility of his testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).

In summary, although the Veteran has a current psychiatric disorder, most recently diagnosed as major depressive disorder, the weight of the evidence is against a finding that it is related or attributable to his military service and, in particular, to any specific event, injury or disease during his service such as the personal/sexual assault alleged.

Finally, the Board sees that he is receiving SSA disability compensation.  While he has established his entitlement to SSA disability compensation for a psychiatric disorder, it does not follow that his psychiatric disorder is attributable to his military service, i.e., a service-connected disability, only instead that he is in the assessment of this other Federal agency disabled because of it.  The Board is not bound by the findings of disability and/or unemployability made by other Federal agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The SSA's favorable determination more concerned the severity of his mental illness, not instead its etiology in terms of its claimed relationship to his military service.

For the reasons and bases discussed, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, including PTSD, major depressive disorder, etc.  Therefore, the doctrine of reasonable doubt is not for application, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

The claim of entitlement to service connection for a psychiatric disorder, including PTSD, major depressive disorder, etc., is denied.


REMAND

The Veteran was denied service connection for carpal tunnel syndrome in a May 2014 rating decision.  In response he filed a timely NOD to start the process of appealing that decision to the Board.  The filing of an NOD places a claim in appellate status.  38 C.F.R. § 20.201.  The failure in response to provide him an SOC concerning this additional claim renders this additional claim procedurally defective and necessitates a remand, rather than mere referral.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  He will then have opportunity, in response to this SOC, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.302, etc.

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran an SOC addressing the issue of his entitlement to service connection for carpal tunnel syndrome.  Notify him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


